80 S.E.2d 257 (1954)
239 N.C. 533
DAVIS
v.
JENKINS et al.
No. 93.
Supreme Court of North Carolina.
February 24, 1954.
*258 P. H. Bell, Plymouth, and F. T. Hall, Rocky Mount, for appellant.
Thorp & Thorp, Rocky Mount, and Valentine & Valentine, Nashville, for appellees.
DENNY, Justice.
The ruling of the court below was correct. The plaintiff's exclusive remedy with respect to the judgment entered at the April Term, 1953, of the Superior Court of Nash County, was by appeal. Having failed to perfect her appeal in the manner required by the rules of this Court, and her application for writ of certiorari having been denied, the litigation involved in the action was at an end. In such cases, a judgment entered by one judge of the Superior Court may not be modified, reversed or set aside by another Superior Court judge. Neighbors v. Neighbors, 236 N.C. 531, 73 S.E.2d 153; Davis v. Federal *259 Land Bank, 217 N.C. 145, 7 S.E.2d 373; Newton & Co. v. Wilson Furniture Mfg. Co., 206 N.C. 533, 174 S.E. 449; Price v. Life & Casualty Insurance Co., 201 N.C. 376, 160 S.E. 367.
The judgment entered below is
Affirmed.